
	

113 HR 5621 IH: Transit Accessibility Innovation Act of 2014
U.S. House of Representatives
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5621
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2014
			Mr. Langevin (for himself, Mr. Price of North Carolina, Ms. Duckworth, Mr. Cohen, Mr. Quigley, Mr. Ryan of Ohio, and Mr. Holt) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To amend title 49, United States Code, to direct the Secretary of Transportation to carry out a
			 transit accessibility innovation program, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Transit Accessibility Innovation Act of 2014.
		2.Transit accessibility innovation program
			(a)In generalChapter 53 of title 49, United States Code, is amended by inserting after section 5307 the
			 following:
				
					5308.Transit accessibility innovation program
						(a)In generalThe Secretary shall carry out a transit accessibility innovation program in accordance with the
			 requirements of this section to encourage public transit systems to take
			 actions to address deficiencies in service for individuals with
			 disabilities.
						(b)Grants authority
							(1)In generalIn carrying out the program, the Secretary shall distribute amounts made available to carry out
			 this section as competitive discretionary grants to public transit
			 agencies for eligible projects.
							(2)Selection criteriaThe Secretary shall develop criteria to ensure that projects receiving funding under the program
			 are innovative and replicable in other communities, and will result in a
			 substantive improvement in service for individuals with disabilities.
							(c)Applications
							(1)In generalIn order to be eligible to receive a grant under the program, a public transit agency shall submit
			 to the Secretary an application at such time, in such form, and containing
			 such information as the Secretary may require.
							(2)ContentsAn application for a grant under the program shall contain, at a minimum, a description of—
								(A)the project for which the applicant is seeking funding;
								(B)the anticipated benefits the project will deliver for the following long-term outcomes: community
			 integration, safety, accessibility, quality, coordination, and customer
			 service;
								(C)the expected contribution of the project to the inclusion of individuals with disabilities in the
			 delivery of public transportation and ADA paratransit service;
								(D)the ability of the project to facilitate innovation in providing public transportation to
			 individuals with disabilities; and
								(E)the ability of the project to attract new partnerships and non-Federal funding, including State,
			 local, private, and philanthropic funding.
								(3)Community coordination requirements
								(A)CertificationTo ensure that projects receiving funding under this section address the needs of individuals with
			 disabilities in a geographic area, an application for a grant under the
			 program shall contain a certification that—
									(i)each project for which the applicant is seeking funding is included in a locally developed,
			 coordinated public transit-human services transportation plan; and
									(ii)the plan was developed and approved through a process that included community participation,
			 including by—
										(I)seniors;
										(II)individuals with disabilities;
										(III)representatives of public, private, and nonprofit transportation and human service providers; and
										(IV)other members of the public.
										(B)Use of existing plansA plan used to coordinate the funding of projects under section 5310 may be used to satisfy the
			 requirements of subparagraph (A).
								(C)LimitationThe requirements of this paragraph shall not apply to the transportation promotion pilot program
			 established under this section.
								(d)FactorsIn providing grant funds for projects under the program, the Secretary shall consider, at a
			 minimum, the ability of the project to—
							(1)enhance accessibility to rail and fixed route bus service;
							(2)promote paratransit coordination with other programs and utilize other revenue streams;
							(3)increase service quality to address customer complaints;
							(4)provide fixed route travel training for passengers and specialized training for paratransit
			 personnel;
							(5)reduce turnover through increased wages and benefits, and increase monitoring, in the provision of
			 ADA paratransit;
							(6)provide ADA complementary paratransit services in a way that maximizes quality, reliability,
			 safety, customer satisfaction, and a stable workforce by determining what
			 factors within contracting might impact the quality of ADA paratransit
			 services;
							(7)improve ADA paratransit on-time performance and interoperability with other transportation services
			 available to people with disabilities, both public and private;
							(8)delay or suspend proposed ADA paratransit service cuts triggered by the elimination or cutting of
			 fixed route bus routes;
							(9)delay or suspend cuts for paratransit services that exceed ADA requirements, except that grant
			 funds may not be issued under this section more than once for the same
			 route (or a significantly similar route);
							(10)increase opportunities for community integration and independence of people with disabilities by
			 promoting access to employment and other resources; and
							(11)augment passenger safety, without compromising passengers’ rights under the ADA.
							(e)Practices To promote successful outcomes and sharing of information
							(1)PriorityIn providing grant funds for eligible projects under the program, the Secretary shall give priority
			 to projects that are replicable in other communities using existing
			 resources.
							(2)Set aside for activities to promote sharing of best practicesFor each fiscal year, the Secretary shall—
								(A)set aside 2 percent of the funds made available to carry out this section; and
								(B)use those amounts to carry out activities to ensure that innovative practices, program models, and
			 new service delivery options are collected, reviewed, and disseminated to
			 other public transit agencies, so that the practices, models, and options
			 can be replicated in other communities.
								(3)Technical assistanceThe Secretary shall provide technical assistance to recipients of grant funds under the program to
			 ensure that the projects carried out using the funds are successful.
							(f)Maintenance of effort
							(1)ADA minimum standardsFunds received under the program may not be used to meet the minimum standards of the ADA,
			 including ADA complementary paratransit service requirements.
							(2)CertificationTo ensure that grant activities are not supplanting existing, budgeted services and that public
			 transit agencies are upholding maintenance of effort on existing programs,
			 a public transit agency receiving grant funds under the program shall—
								(A)certify that the funds will not be used to pay for existing services; or
								(B)provide an explanation as to why the existing services are justified grant activities.
								(g)Grant requirementsA grant under this section shall be subject to the same requirements as a grant under section 5307,
			 except that any public transit agency may use grant funds received under
			 the program for operating expenses.
						(h)Transportation promotion pilot program
							(1)Set asideFor each fiscal year, the Secretary shall—
								(A)set aside 1 percent of the funds made available to carry out this section or $100,000, whichever
			 amount is greater; and
								(B)use those amounts to carry out a transportation promotion pilot program under this subsection.
								(2)PurposeThe purpose of the transportation promotion pilot program shall be to ensure that—
								(A)public transit agencies fulfill their requirements under the ADA; and
								(B)individuals with disabilities have advocates to ensure greater opportunities for integration and
			 access into transit systems.
								(3)Grant authority
								(A)In generalIn carrying out the transportation promotion pilot program, the Secretary shall make grants to—
									(i)agencies implementing a system established under section 143 of the Developmental Disabilities
			 Assistance and Bill of Rights Act of 2000 (42 U.S.C. 15043) that have
			 demonstrated histories of transportation expertise or advocacy; and
									(ii)nonprofit organizations that have demonstrated histories of transportation expertise or advocacy.
									(B)EligibilityTo be eligible to receive a grant under this paragraph, an agency or organization shall demonstrate
			 to the Secretary that the agency or organization—
									(i)has a mission that includes individual or systemic advocacy and monitoring to address the
			 transportation needs of individuals with disabilities; and
									(ii)has the support of other organizations in the disability community.
									(C)Use of grantsGrants funds received under this paragraph shall be used to fund individual or systemic advocacy
			 and monitoring to address the transportation needs of people with
			 disabilities.
								(i)Limitation on statutory constructionNothing in this section may be construed to affect projects or activities carried out under section
			 5310 or the funding of such projects or activities.
						(j)DefinitionsIn this section, the following definitions apply:
							(1)ADAThe term ADA means the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.).
							(2)ADA paratransitThe term ADA paratransit means the provision of nonfixed route paratransit transportation services in accordance with
			 section 223 of the ADA (42 U.S.C. 12143).
							(k)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $100,000,000 for each of fiscal
			 years 2015 through 2020.
						.
			(b)Clerical amendmentThe analysis for such chapter is amended by inserting after the item relating to section 5307 the
			 following:
				
					
						5308. Transit accessibility innovation program..
			3.Raising caps on use of formula funds for provision of nonfixed route paratransit transportation
			 servicesSection 5302(3)(I) of title 49, United States Code, is amended by striking 10 percent and inserting 15 percent.
		
